                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:18-cv-1954-MSK-KMT

NICK MOLINA, an individual,

                Plaintiff,

v.

FORD MOTOR COMPANY, a Delaware corporation,

                Defendant.


                  UNOPPOSED MOTION TO MODIFY BRIEFING SCHEDULE



         Plaintiff Nick Molina, by and through his undersigned counsel, respectfully requests

that the Court modify the briefing schedule on attorney fees and costs.          As grounds

therefor, Plaintiff states as follows.

                                CERTIFICATE OF CONFERRAL

         Plaintiff’s counsel has conferred with counsel for Ford Motor Company, who does

not oppose this motion.

         1.     On February 28, 2020, this Court granted Plaintiff’s motion for summary

judgment, which sought judgment as to liability only. The Court further ordered the parties

to confer regarding a stipulated judgment amount or whether a trial on damages would be

necessary. The parties have resolved the issues on damages. On June 19, 2020, the Court

entered an order setting the briefing schedule for the issue of attorney fees and costs.

Following an unopposed motion by Plaintiff, the Court modified the briefing schedule to

extend the briefing schedule two weeks on each brief.

         2.     The parties have exchanged offers to resolve attorney fees and costs, and

00056978. 1
attempting to resolve this issue without incurring the additional time and expense of

motions practice. Currently, the briefing schedule for attorney fees and costs is as follows:

        Plaintiff’s Motion for Attorney’s Fees and Costs: July 31, 2020

        Defendant’s Response to Plaintiff’s Motion for Attorney’s Fees and Costs: August 28,

         2020

        Plaintiff’s Reply in Support of Motion for Attorney’s Fees and Costs: September 11,

         2020

         3.      The parties would like to extend this schedule by one week so that they may

continue settlement negotiations, as follows:

        Plaintiff’s Motion for Attorney’s Fees and Costs: August 7, 2020

        Defendant’s Response to Plaintiff’s Motion for Attorney’s Fees and Costs: September

         4, 2020

        Plaintiff’s Reply in Support of Motion for Attorney’s Fees and Costs: September 18,

         2020.



         WHEREFORE, Plaintiff respectfully requests the Court modify the briefing schedule

as set forth above.



DATED July 17, 2020



                                                    /s/ Daniel J. Vedra
                                                    Daniel J. Vedra
                                                    Vedra Law LLC
                                                    1444 Blake Street
                                                    Denver, CO 80202
                                                    Phone: (303) 937-6540
                                                    Fax: (303) 937-6547

00056978. 1                                     2
                  Email: dan@vedralaw.com
                  Counsel for Plaintiff




00056978. 1   3
                               CERTIFICATE OF SERVICE

I hereby certify that on July 31, 2020, the foregoing was served via CM/ECF on all parties
who have entered their appearances in this matter.


                                                       /s/ Daniel J. Vedra
                                                       Daniel J. Vedra




00056978. 1                                 4
